   Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 1 of 11 PageID #:1658
PC SCAN
                                                               FIL8E/2D
                                                                      019
                                                                                        JN
                                                                   5/2
                                                                           . BRUTO    N
                                                                 THOMA.SDG
                                                                         IS T R IC T COURT
                                                              CLERK, U.S
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 2 of 11 PageID #:1659
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 3 of 11 PageID #:1660
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 4 of 11 PageID #:1661
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 5 of 11 PageID #:1662
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 6 of 11 PageID #:1663
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 7 of 11 PageID #:1664
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 8 of 11 PageID #:1665
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 9 of 11 PageID #:1666
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 10 of 11 PageID #:1667
Case: 1:15-cv-11180 Document #: 146 Filed: 05/28/19 Page 11 of 11 PageID #:1668
